Citation Nr: 1438565	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-20 474	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, for the period from November 30, 2006 to October 18, 2007.

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD with depressive disorder for the period beginning from October 19, 2007.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) for the period from November 30, 2006 to October 18, 2007.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal effectively from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO granted service connection for PTSD and assigned that disability a 50 percent disability rating effective November 30, 2006.

On October 29, 2007, the RO received a statement in which the Veteran asked the RO to reconsider the decision to assign a 50 percent rating for PTSD.  With that letter the Veteran provided a private medical statement dated October 19, 2009 addressing the evaluation of the Veteran's PTSD.

After the RO jurisdiction in this case transferred to the Seattle, Washington RO, a November 2007 rating decision continued the 50 percent rating assignment.

In a statement received in December 2007, the Veteran requested the RO to reconsider its November 2007 rating decision denying an increase in the evaluation for PTSD.  Attached to the statement was a claim for TDIU.

In an October 2008 rating decision, the RO increased the rating for the service-connected psychiatric disability, now identified as PTSD with depressive disorder, from 50 to 70 percent, effective October 29, 2007; and granted TDIU effective October 29, 2007.  

In a statement received in November 2008, the Veteran requested the RO to reconsider the October 2008 rating decision and grant an earlier effective date for the assignment of a 70 percent rating for PTSD with depressive disorder, and for the grant of TDIU.

Then, in a November 2009 rating decision the RO assigned an earlier effective date of October 19, 2007 for assignment of a 70 percent rating for PTSD with depressive disorder; and for the grant of TDIU.

In a statement received in December 2009, the Veteran stated that he wished to continue his claim for an earlier effective date (back to December 1, 2006) for his 70 percent evaluation for PTSD and that he disagreed with the November 2009 rating decision.

In response, the RO issued a statement of the case in June 2011 denying entitlement to an effective date earlier than October 19, 2007 for assignment of a 70 percent disability rating for the PTSD with depressive disorder.  The Veteran perfected an appeal by submitting a substantive appeal, VA Form 9, in July 2011.

In summary, the RO treated the appeal as being from the November 2009 rating decision granting an earlier effective date of October 19, 2007 for assignment of a 70 percent rating for PTSD with depressive disorder; and for the grant of TDIU, though the RO treated this latter claim as not having been perfected by a substantive appeal.

However, the law provides that new and material evidence received prior to the expiration of an appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013). 

Section 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

In this case, the September 2007 rating decision granted service connection for PTSD and assigned that disability a 50 percent disability rating effective November 30, 2006.  The private medical statement dated October 19, 2007 was received prior to the expiration of the appeal period following the September 2007 rating decision, and it contains new and material evidence on the claim pending at the beginning of that appeal period.  See 38 C.F.R. § 3.156(b).  That evidence is therefore considered as having been filed in connection with the claim pending at the beginning of the appeal period following the September 2007 rating decision.  Section C.F.R. § 3.156(b) requires VA to consider that evidence in connection with the September 2007 rating decision granting an initial disability rating of 50 percent. Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  
 
Ultimately, the September 2007 rating decision had not become final and remained open and pending as to the initial rating claim, and must therefore be adjudicated as to the claim for an initial disability rating for PTSD with depressive disorder, in excess of 50 percent prior to October 19, 2007; and in excess of 70 percent from October 19, 2007.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The October 2008 rating decision granted TDIU effective October 29, 2007, on the basis of the effects on employability of the Veteran's PTSD with depressive disorder.  The November 2009 rating decision granted an earlier effective date of October 19, 2007 for TDIU.  

Significantly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  Given the rating claim decision below, the record raises the issue of entitlement to TDIU for the period since the award of service connection for PTSD with depressive disorder through October 18, 2007.  Thus, the Board has jurisdiction over the TDIU claim regarding the period prior to October 19, 2007. 
 

FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's PTSD with depressive disorder has been productive of occupational and social impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that the disability has not been productive of total occupational and social impairment at any time. 

2.  During the period from November 30, 2006 to October 18, 2007, the Veteran's service-connected disability precluded him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial disability rating, but no higher, for PTSD with depressive disorder for the period from November 30, 2006 to October 18, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial disability rating in excess of 70 percent for PTSD with depressive disorder for the period beginning from October 19, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a TDIU for the period from November 30, 2006 to October 18, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is granting in full the benefit sought regarding TDIU.  Accordingly, with respect to that claim, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA and private medical treatment records, have been obtained; he did not identify any outstanding treatment records pertinent to the appeal and is not in receipt of Social Security Administration disability benefits.  A VA examination was conducted in August 2007 and August 2008; the record does not reflect that the examination was inadequate for rating purposes or that the Veteran's PTSD has worsened since the most recent examination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


II. PTSD Rating 

Applicable Law and Regulation

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Effective from the date (November 30, 2006) of the award of service connection, the Veteran's service-connected PTSD with depressive disorder is evaluated as 50 percent prior to October 19, 2007, and as 70 percent from that date, under Diagnostic Code 9411.  Thus, the RO created a staged rating.

Under Diagnostic Code 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of PTSD in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health illness."  DSM-IV.  A GAF score from 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id. 

Facts and Analysis

A June 2007 Vet Center mental status evaluation report noted some abnormal symptoms including that the Veteran had a suspicious defensive manner, and a flat, blunted affect.  The examiner found evidence of disorganized thinking, sleep disturbance, and low energy level.  He had no suicidal or homicidal thoughts.  He was under current treatment for depressed mood and to rule out PTSD at the Yakima Vet Center.  The Veteran reported that he was currently working part time at the county dump.  

The assessment included that the Veteran currently reported sleep disturbance with nightmares relating to his experience as medic.  He reported a history of social isolation except for his family.  He had a history of depressed mood (dysthymia), and reflected flat affect and emotional numbing.  He avoided thoughts that reminded him of service experiences.  The assessment includes an Axis I diagnosis of dysthymia, and rule out PTSD.  On Axis V, the GAF score was 51.

During an August 2007 VA examination, the examiner recorded findings that the Veteran persistently re-experienced his in-service traumatic event in several ways, including: having recurrent and intrusive distressing recollections and dreams of the event; acting or feeling that the traumatic event were recurring; having intense psychological distress or having physiological reactivity at exposure to cues of the traumatic event; and avoidance of stimuli associated with the trauma.

The Veteran persistently avoided stimuli associated with the trauma and had numbing of general responsiveness.  He avoided thoughts, activities, places or people that reminded him of the trauma.  The Veteran had persistent symptoms of increased arousal, resulting in difficulty sleeping, irritability or anger, difficulty concentrating, hypervigilance, exaggerated startle response.

On mental status examination the Veteran was casually dressed and groomed, obese, with fair hygiene.  He was wearing long white hair and beard, "looking like Santa."  He had normal speech.  He was cooperative and appeared to give his best efforts.  He was alert and oriented.  His affect was depressed.  His thought content revealed no suicidal, homicidal, assaultive, delusional ideation or hallucinations.  His insight and judgment were fair.  He managed cognitive testing without significant problems.  

The Veteran's activities of daily living included that he lived with his wife and two children, who are ages 21 and 18 years old.  He showers every other day and goes to work as an attendant at a drop box refuge for garbage for 30 hours per month.  He does yard work and a few of the household chores, and all of the cooking.  He appeared to be able to take care of personal needs.

After examination the Axis I diagnosis was PTSD; bipolar II disorder; alcohol abuse/dependence in early remission; and polysubstance abuse/dependence in early remission.  On Axis V the report contains a GAF score of 55.  

The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally he functions satisfactorily with routine behavior, self-care and normal conversation.  The examiner opined that the Veteran's job history was poor because of motivational problems and mood swings, plus some difficulty concentrating at work.  

The examiner opined that the Veteran's work performance was impacted by his intermittently depressed mood, increased irritability, anxiety, low energy, low self-esteem, increased self-blame, decreased interest, diminished enjoyment, and fatigue.  The examiner opined that some of these symptoms were related to the bipolar II disorder, which was not related to service, and that the PTSD was mild in severity.

In an October 2007 private statement from Paul Pridmore, M.Ed., LMHC, he stated that he had been treating the Veteran at weekly sessions since September 2007.  He noted that the Veteran's condition had worsened and that recently the Veteran had been working at the county landfill part time but had quit that job several weeks ago, reportedly due to having difficulty handling the stress of the job and dealing with the public.  The Veteran reported symptoms including quite disturbed sleep, irritability and feeling jumpy.  He expressed ideas of suicidal ideation with no clear plan; and including a general sense of doom and being overwhelmed and at times feeling hopeless.  The Veteran was anxious, hyper-verbal and was having regular panic attacks and an inability to focus.  

The mental health counselor opined that the Veteran showed significant impairment in areas of work, family, judgment, thinking, and mood.  The Veteran had difficulty maintaining relationships, and an inability to maintain successful employment.  He often escaped to remote areas and lived alone and separate from others.  The report contains an Axis I diagnosis of chronic and severe PTSD; and depressive disorder not otherwise specified.  On Axis V, the GAF score was 41.

In a December 2007 statement, Mr. Pridmore stated that, since September 2007, he continued to treat the Veteran with PTSD and readjustment counseling.  He stated that the Veteran's symptoms from PTSD and depressive disorder not otherwise specified, were inextricably bound together and overlapped, which was common in patients.  He stated that the Veteran's worsening of his condition was absolutely connected to his PTSD symptoms.  The report contains an Axis I diagnosis of PTSD, chronic and severe; and depressive disorder not otherwise specified.  On Axis V, the GAF score was 41.

In summary, a review of the evidence of record reveals that since the award of service connection, the Veteran's PTSD with depressive disorder has been productive of occupational and social impairment, with deficiencies in most areas, and an inability to establish and maintain effective relationships.  The evidence reflects this level of impairment since the award of service connection effective November 30, 2006.  

Notably, the August 2007 VA examiner attempted to bifurcate the effects of the two Axis I diagnoses along lines of disability that he purported to be service-connected (PTSD) versus not service-connected (depressive disorder).  In large part on that basis, he assigned a GAF score of 55, reflecting only moderate service-connected symptoms; and he opined essentially that the not service-connected bipolar II disorder resulted in significant symptoms impacting work performance while the service-connected PTSD was mild in severity.

However, service connection is in effect for PTSD with depressive disorder, which reflects both a connection to service, and reflects other clinical evidence showing that both psychiatric conditions are inextricably bound together and overlapping, and therefore indistinguishable to large degree.  Both are recognized by VA as connected to service.  Even if arguendo, PTSD were the Veteran's only service-connected disability and depressive disorder was not service connected, the psychiatric symptoms associated with each are overlapping and cannot be easily distinguished.  Therefore, for evaluation purposes all such combined psychiatric signs and symptoms would be attributable to the service-connected disability.  See Mittleider, 11 Vet. App. at 182. 

In the October 2007 statement that evaluated the Veteran's psychiatric symptomatology associated with the totality of the service-connected PTSD with depressive disorder, the treating mental health counselor assigned a GAF score of 41, which reflects serious symptoms or serious impairment in social and occupational functioning.  This is consistent with the remainder of the clinical record evidence since service connection was granted, including prior to October 19, 2007.  The clinical record includes evidence of disorganized thinking, sleep disturbance, social isolation, depression, flat affect and emotional numbing, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety and regular panic attacks, and an inability to focus, and suicidal ideation with no clear plan.  

These symptoms have been attributed to findings that the Veteran shows significant impairment in areas of work, family, judgment, thinking, and mood; and that the Veteran had difficulty maintaining relationships, and had an inability to maintain successful employment.  This latter point is also reflected in his job history which involved only part time employment for a while at a county landfill/dump before leaving due to stress with dealing with people. 

On review of the totality of the competent medical evidence on file since service connection was granted and prior to October 19, 2007, and after resolving all doubt in favor of the Veteran, the Board finds that throughout that period the Veteran's PTSD with depressive disorder was productive of occupational and social impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  As such, the Board finds that the Veteran's symptoms more closely approximate the rating criteria required for a 70 percent disability rating for the period from November 30, 2006 to October 18, 2007.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Thus, the evidence shows that the Veteran's PTSD with depressive disorder has resulted in occupational impairment for the entire period since service connection was granted.  However, the evidence does not demonstrate at any time since service connection was granted that he has had the type of symptoms evidencing total occupational and social impairment, such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  This is so even with consideration of the more recent evidence, such as an August 2008 VA examination that included a GAF score of 58 and did not reflect symptomatology approximating total impairment.  Therefore, the criteria for a disability rating in excess of 70 percent have not been met on a schedular basis at any time since service connection was granted.  

While a 70 percent rating is warranted prior to October 19, 2007 as the Veteran claimed, the preponderance of the evidence is against the grant of an initial disability rating in excess of 70 percent at any time since service connection was granted.  There is no doubt to be resolved; and an initial disability rating in excess of 70 percent at any time since service connection was granted is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Moreover, the Veteran's service-connected PTSD with depressive disorder results in psychiatric symptomatology causing occupational and social impairment.  The rating criteria reasonably describe the Veteran's disability level and PTSD symptoms.  This is particularly so given that the rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  As the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation for the service-connected disability is adequate and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).
III.  TDIU From November 30, 2006 to October 18, 2007

The RO has granted a TDIU effective from October 19, 2007, however, still on appeal is the issue of entitlement to TDIU prior to that date.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

A TDIU is in effect for the period from October 19, 2007.  As a result of the schedular rating evaluation above, the Veteran's service-connected PTSD with depressive disorder is rated as 70 percent disabling for the period since service connection was granted on November 30, 2006.  Thereby, the Veteran's psychiatric disability satisfies the schedular criteria set forth in 38 C.F.R. § 4.16(a) for the period from November 30, 2006 to October 18, 2007.

A VA Form 21-8940, submitted in December 2007, shows that the Veteran reported he was educated through four years of college, with no other education or training before he was too disabled to work.  The form shows that he reported that he was employed from 1996 to October 2007 at a number of positions with decreasing monthly earnings over time during that period until his final job, which was a part-time job earning less than $600.00 per month at a county solid waste facility.  

Even though the Veteran is shown during the period from November 30, 2006 to October 18, 2007 to have had one or two part-time jobs-as a cook and as an attendant at the county dump-these part-time positions are not shown to have been of more than marginal employment, and they do not represent substantially gainful employment during that period.  

The medical evidence pertaining to the TDIU claim was discussed in detail in the section above.  Overall, the evidence on file overall shows that during the period from November 30, 2006 to October 18, 2007, as has been the case since then, the Veteran has had significant difficulties from symptomatology of his service-connected PTSD with depressive disorder, which essentially has had a severe impact on his employability throughout the relevant period.    

Further, given the impact of the debilitating effects of his PTSD with depressive disorder and his past education and work experience, the evidence does not show that the Veteran could achieve more than marginal employment.

The evidence is, at least, in equipoise.  Resolving all reasonable doubt in the Veteran's favor, TDIU is warranted for the period from November 30, 2006 to October 18, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

An initial rating of 70 percent, but no higher, for PTSD with depressive disorder for the period from November 30, 2006 to October 18, 2007 is granted, subject to the regulations governing the payment of monetary benefits.

An initial rating in excess of 70 percent for PTSD with depressive disorder for the period from October 19, 2007 is denied.

A total disability rating for compensation based on individual unemployability for the period from November 30, 2006 to October 18, 2007 is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


